--------------------------------------------------------------------------------

Exhibit 10.10

$ 25,000 Promissory Note


March 22, 2011


Redfin Network, Inc.  (“Borrower”), located at 1500 W. Cypress Creek Rd., Suite
411, Fort Lauderdale, FL 33309 in consideration of $25,000, hereby promises to
pay to the order of Edward Rappa and/or David Rappa (“Lender”), at its primary
place of business at 3100 NE 48th St., Apt 217, Fort Lauderdale, FL 33308 or at
such other address given to Borrower by Lender, in immediately available funds
and in lawful money of the United States of America, the principal sum of Twenty
Five Thousand Dollars ($25,000.00), or such lesser sum as may be advanced and
outstanding hereunder, when demanded by Lender, together with interest on the
unpaid principal balance of this Note equal to twelve percent (12%) per
annum.  Interest will be paid monthly to Lender on the 22nd of each month.
 
All payments made on this Note as scheduled shall be applied, to the extent
thereof, first to accrued but unpaid interest and the balance to unpaid
principal.  Except to the extent specific provisions are set forth in this Note
with respect to application of payments, all payments received by the holder
hereof shall be applied, to the extent thereof, to the indebtedness owing by
Borrower to Lender in such order and manner as Lender or any other holder hereof
shall deem appropriate, any instructions from Borrower or anyone else to the
contrary notwithstanding.
 
Borrower shall be entitled to prepay this Note in whole or in part at any
time.  Any prepayments of this Note shall be applied first to accrued but unpaid
interest, and then to the principal balance hereof in the inverse order of
maturity.
 
All agreements between Borrower and Lender, or any subsequent holder of this
Note, whether now existing or hereafter arising and whether written or oral, are
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of the maturity of this Note or otherwise, shall the
amount paid or agreed to be paid to the holder of this Note for the use,
forbearance, or detention of the funds advanced pursuant to this Note or for the
performance or payment of any covenant or obligation contained herein or in any
other document evidencing, securing or pertaining to this Note, exceed the
maximum amount permissible under applicable law (the “Highest Lawful Rate”).  If
from any circumstance whatsoever fulfillment of any provision hereof or of any
such other document, at the time performance of such provision shall be due,
shall involve transcending the limit of validity prescribed by applicable law,
then ipso facto, the obligation to be fulfilled shall be reduced to the limit of
such validity, and if from any circumstance the holder hereof shall ever receive
anything of value deemed excess interest by applicable law, an amount equal to
any such excess interest shall be applied to the reduction of the principal
amount owing under this Note, and not to the payment of interest, or if such
excess interest exceeds the unpaid principal balance of this Note, such excess
interest shall be refunded to Borrower.  All sums paid or agreed to be paid to
any holder of this Note for the use, forbearance or detention of any funds
advanced pursuant to this Note shall, to the extent permitted by applicable law,
be amortized, prorated, allocated and spread throughout the full term of this
Note until payment in full so that the rate of interest on account of the
indebtedness evidenced by this Note is uniform throughout the term hereof.  The
terms and provisions of this paragraph shall control and supersede every other
provision of all agreements between Borrower and any holder of this Note.
 

 
 

--------------------------------------------------------------------------------

 

 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.
 
Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment for payment, protest, notice of protest,
notice of acceleration of and notice of intention to accelerate the maturity of
this Note, diligence in collecting, the bringing of any suit against any party
and any notice of or defense on account of any extensions, renewals, partial
payments or changes in any manner of or in this Note or in any of its terms,
provisions and covenants, or any releases or substitutions of any security, or
any delay, indulgence or other act of any trustee or any holder hereof, whether
before or after maturity.
 
Neither the failure by the holder hereof to exercise, nor delay by the holder
hereof in exercising, the right to accelerate the maturity of this Note or any
other right, power or remedy upon any default or event of default shall be
construed as a waiver of such default or event of default or as a waiver of the
right to exercise any such right, power or remedy at any time.  No single or
partial exercise by the holder hereof of any right, power or remedy shall
exhaust the same or shall preclude any other or further exercise thereof, and
every such right, power or remedy may be exercised at any time and from time to
time.  All rights and remedies provided for in this Note are cumulative of each
other and of any and all other rights and remedies existing at law or in equity,
and the holder hereof shall, in addition to the rights and remedies provided
herein, be entitled to avail itself of all such other rights and remedies as may
now or hereafter exist at law or in equity for the collection of the
indebtedness owing hereunder, and the resort to any right or remedy provided for
hereunder or provided for by law or in equity shall not prevent the concurrent
or subsequent employment of any other appropriate rights or remedies.  Without
limiting the generality of the foregoing provisions, the acceptance by the
holder hereof from time to time of any payment under this Note which is past due
or which is less than the payment in full of all amounts due and payable at the
time of such payment, shall not (i) constitute a waiver of or impair or
extinguish the rights of the holder hereof to accelerate the maturity of this
Note or to exercise any other right, power or remedy at the time or at any
subsequent time, or nullify any prior exercise of any such right, power or
remedy, or (ii) constitute a waiver of the requirement of punctual payment and
performance, or a novation in any respect.
 
This Note may not be changed, amended or modified except in a writing expressly
intended for such purpose and executed by the party against whom enforcement of
the change, amendment or modification is sought.
 
The Loan is made solely for business purposes and is not for personal, family,
household or agricultural purposes.
 

 
 

--------------------------------------------------------------------------------

 

Time shall be of the essence in this Note with respect to all of Borrower’s
obligations hereunder.
 
THIS THE LAWS OF THE STATE OF FLORIDA HEREUNDER SHALL GOVERN NOTE AND THE RIGHTS
AND DUTIES OF THE PARTIES, EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY THE
FEDERAL LAWS OF THE UNITED STATES OF AMERICA.  THE BOOKS AND RECORDS OF LENDER
SHALL CONSTITUTE PRIMA FACIE EVIDENCE OF ALL SUMS DUE LENDER HEREUNDER.
 
THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Executed as of the date first written above.
 
BORROWER:




_________________________________
Redfin Network, Inc.
By: Jeffrey L. Schultz. Pres/CEO
Date:     /    /2011







--------------------------------------------------------------------------------